Name: Decision of the EEA Joint Committee No 101/1999 of 24 September 1999 amending Annex I (veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural policy;  European construction
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(01)Decision of the EEA Joint Committee No 101/1999 of 24 September 1999 amending Annex I (veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0001 - 0004Decision of the EEA Joint CommitteeNo 101/1999of 24 September 1999amending Annex I (veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) The EEA relevant EC acts in the field of feedingstuffs adopted between 1 August 1995 and 31 December 1997 are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Chapter II of Annex I to the Agreement shall be amended as specified in the Annex to this Decision.Article 2The texts of Directives 95/53/EC(2), 95/55/EC(3), 95/69/EC(4), 96/6/EC(5), 96/7/EC(6), 96/24/EC(7), 96/25/EC(8), 96/51/EC(9), 96/66/EC(10), 97/6/EC(11), 97/8/EC(12), 97/40/EC(13), 97/47/EC(14), 97/72/EC(15) and Decision 97/582/EC(16) in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3Dates concerning the entry into force or implementation of the acts mentioned in the Annex to this Decision, shall, for the purposes of the Agreement, be read as follows:- where the date of entry into force or implementation of the act precedes the date of entry into force of this Decision, the date of entry into force of this Decision shall apply,- where the date of entry into force or implementation of the act is after the date of entry into force of this Decision, the date of entry into force or implementation of the act shall apply.Article 4This Decision shall enter into force on 10 March 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ L 265, 8.11.1995, p. 17.(3) OJ L 263, 4.11.1995, p. 18.(4) OJ L 332, 30.12.1995, p. 15.(5) OJ L 49, 28.2.1996, p. 29.(6) OJ L 51, 1.3.1996, p. 45.(7) OJ L 125, 23.5.1996, p. 33.(8) OJ L 125, 23.5.1996, p. 35.(9) OJ L 235, 17.9.1996, p. 39.(10) OJ L 272, 25.10.1996, p. 32.(11) OJ L 35, 5.2.1997, p. 11.(12) OJ L 48, 19.2.1997, p. 22.(13) OJ L 180, 9.7.1997, p. 21.(14) OJ L 211, 5.8.1997, p. 45.(15) OJ L 351, 23.12.1997, p. 55.(16) OJ L 237, 28.8.1997, p. 39.ANNEXto Decision of the EEA Joint Committee No 101/1999Chapter II of Annex I to the Agreement shall be amended as specified below.1. The following indents shall be added in point 1 (Council Directive 70/524/EEC) : "- 395 L 0055: Commission Directive 95/55/EC of 31 October 1995 (OJ L 263, 4.11.1995, p. 18),- 395 L 0069: Council Directive 95/69/EC of 22 December 1995 (OJ L 332, 30.12.1995, p. 15),- 396 L 0007: Commission Directive 96/7/EC of 21 February 1996 (OJ L 51, 1.3.1996, p. 45),- 396 L 0025: Council Directive 96/25/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 35),- 396 L 0051: Council Directive of 96/51/EC of 23 July 1996 (OJ L 235, 17.9.1996, p. 39),- 396 L 0066: Council Directive 96/66/EC of 14 October 1996 (OJ L 272, 25.10.1996, p. 32),- 397 L 0006: Commission Directive 97/6/EC of 30 January 1997 (OJ L 35, 5.2.1997, p. 11),- 397 L 0072: Commission Directive 97/72/EC of 15 December 1997 (OJ L 351, 23.12.1997, p. 55)."2. The following shall be added in point 3 (Council Directive 93/113/EC) : ", as amended by- 397 L 0040: Council Directive 97/40/EC of 25 June 1997 (OJ L 180, 9.7.1997, p. 21)".3. Point 4 (Council Directive 77/101/EEC) shall be abrogated.4. The following indents shall be added in point 5 (Council Directive 79/373/EEC) : "- 395 L 0069: Council Directive 95/69/EC of 22 December 1995 (OJ L 332, 30.12.1995, p. 15),- 396 L 0024: Council Directive 96/24/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 33),- 397 L 0047: Commission Directive 97/47/EC of 28 July 1997 (OJ L 211, 5.8.1997, p. 45)."5. The following indent shall be added in point 6 (Commission Decision 91/516/EEC) : "- 397 D 0582: Commission Decision 97/582/EC of 28 July 1997 (OJ L 237, 28.8.1997, p. 39)."6. The following shall be added in point 8 (Council Directive 93/74/EEC) : ", as amended by:- 396 L 0025: Council Directive 96/25/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 35)."7. The following shall be added in point 14 (Commission Directive 91/357/EEC) : ", as amended by:- 397 L 0047: Commission Directive 97/47/EC of 28 July 1997 (OJ L 211, 5.8.1997, p. 45)."8. The following point shall be inserted after point 14 (Commission Directive 91/357/EEC) : "14a. 396 L 0025: Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC (OJ L 125, 23.5.1996, p. 35)."9. The following indents shall be added in point 15 (Commission Directive 82/471/EEC) : "- 395 L 0069: Council Directive 95/69/EC of 22 December 1995 (OJ L 332, 30.12.1995, p. 15),- 396 L 0025: Council Directive 96/25/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 35)."10. The following points shall be inserted after point 31 (Commission Directive 93/117/EC) : "31a. 395 L 0053: Council Directive 95/53/EC of 25 October 1995 fixing the principles governing the organisation of inspections in the field of animal nutrition (OJ L 265, 8.11.1995, p. 17).31b. 395 L 0069: Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector and amending Directives 70/524/EEC, 74/63/EEC, 79/373/EEC and 82/471/EEC (OJ L 332, 30.12.1995, p. 15)."11. The following indents shall be added in point 32 (Council Directive 74/63/EEC) : "- 395 L 0069: Council Directive 95/69/EC of 22 December 1995 (OJ L 332, 30.12.1995, p. 15),- 396 L 0006: Commission Directive 96/6/EC of 16 February 1996 (OJ L 49, 28.2.1996, p. 29),- 396 L 0025: Council Directive 96/25/EC of 29 April 1996 (OJ L 125, 23.5.1996, p. 35),- 397 L 0008: Commission Directive 97/8/EC of 7 February 1997 (OJ L 48, 19.2.1997, p. 22)."